Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/09/2022. Applicant's election of Group I and Species IA in the reply filed on 08/09/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 15-20 directed to group II, non-elected without traverse.  Accordingly, Claims 15-20 have been cancelled.

Further, Claim 9 has been amended as follows:

9.	(Currently Amended) A semiconductor memory device, comprising:
a stacked body including alternately stacked interlayer insulating layers and conductive patterns; and
channel structures penetrating the stacked body,
wherein each of the channel structures includes:
a channel layer extending up to a height of a portion of at least one upper conductive pattern disposed uppermost, among the conductive patterns;
a memory layer surrounding the channel layer and extending up to a height of the upper conductive pattern and lower than an upper surface of the channel layer; and 
a doped semiconductor pattern disposed above the channel layer and the memory layer,
the channel layer including a protrusion, which protrudes with respect to an upper surface of the memory layer and extends into the doped semiconductor pattern.
 
Authorization for this examiner’s amendment was given by William Park on 08/26/2022.


Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are SHARANGPANI et al (US 20170278859 A1) and LEE (US 20180130814 A1). Figures 3A-3H of SHARANGPANI teach  a three-dimensional memory device, comprising: an alternating stack of insulating layers and electrically conductive layers located over a substrate; a memory stack structure extending through the alternating stack and comprising a tunneling dielectric layer and a vertical semiconductor channel, wherein first portions of an outer sidewall of the tunneling dielectric layer contact proximal sidewalls of the insulating layers; and charge trapping material portions located at each level of the electrically conductive layers, comprising a dielectric compound including silicon and nitrogen, and contacting second portions of the outer sidewall of the tunneling dielectric layer. Figure 2A to 2C of LEE teach cross-sectional views taken along “A-A′”, “B-B′” and “C-C′” of FIG. 1, respectively. Referring to FIGS. 2A and 2B, each of the gate stacked structures GST1 and GST2 may include conductive patterns GP1 to GPn and interlayer insulating layers ILD that are alternately stacked in a third direction D3. The third direction D3 may perpendicularly cross the first and second directions D1 and D2. Each of the gate stacked structures GST1 and GST2 may surround the cell pillars CP. Each of the cell pillars CP may include a channel layer CH. Each of the cell pillars CP may further include a multilayer memory layer ML surrounding the channel layer CH. Each of the cell pillars CP may further include a core insulating layer CO surrounded by the channel layer CH. More specifically, the core insulating layer CO may extend centrally along the cell pillar CP with its lowermost surface in direct contact with a source layer 101 and its uppermost surface being substantially at the same level as the upper surface of an uppermost conductive pattern GPn (DSL). The channel layer CH may surround the sidewall of the core insulating layer CO and also extend above the top surface of the core layer CO filling the space within the cell pillar CP that is at the same level with the uppermost interlayer layer ILD except for the area occupied by the multilayer memory layer ML. The multilayer memory layer ML extends conformally along the entire extent of the inner sidewall of the cell pillar CP ([0047]-[0049]).

However, none of the above prior arts alone or in combination with other arts teaches a semiconductor memory device, “wherein each of the channel structures includes a channel layer vertically extending up to a height of an upper portion of at least one upper conductive pattern disposed uppermost, among the conductive patterns; a memory layer surrounding the channel layer and extending from the lower interlayer insulating layer to a height of a middle portion of the upper conductive pattern; and a doped semiconductor pattern disposed above the channel layer and the memory layer” in claim 1 and  “a channel layer extending up to a height of a portion of at least one upper conductive pattern disposed uppermost, among the conductive patterns; a memory layer surrounding the channel layer and extending up to a height of the upper conductive pattern and lower than an upper surface of the channel layer; and a doped semiconductor pattern disposed above the channel layer and the memory layer, the channel layer including a protrusion, which protrudes with respect to an upper surface of the memory layer and extends into the doped semiconductor pattern” in claim 9 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 9 are allowed.
Claims 2-8 and 10-14 are allowed as they depend on an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813